Mr. Justice Gest delivered the opinion of the court. This is a suit in assumpsit by appellee, Slusher, against appellants, to recover divers sums of money paid by appellee to appellants upon certain alleged gambling transactions in grain on the Chicago Board of Trade. Trial was bad by the court without a jury, and finding and judgment for plaintiff, Slusher, in the sum of $1,270. There are but two questions for our disposition. The deposition of one Parke had been taken and returned into court and had not been withdrawn. This deposition had been taken as a witness for defendants and consisted of examination and cross-examination. Upon the trial plaintiff read the deposition in evidence over defendants’ objection. There was no error in this. Adams, et al., v. Russell, 85 Ill. 285. The other question is, does the evidence sustain the finding and judgment \ Otherwise put, the question is, does the evidence show that it was understood by both parties that the purpose of the various transactions was to win or lose money on the fluctuations of the market ? We are satisfied with the finding of the court below on this question. Ho other reasonable conclusion can be drawn from the evidence. The judgment will be affirmed. Affirmed.